Citation Nr: 1516573	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, NY


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at the Champlain Valley Physical Hospital on May 29, 2009, June 1, 2009, and June 2, 2009, to include referral for follow-up treatment with a private urologist, Dr. C.S.F., on June 2, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision in March 2009 from a VA Medical Center (VAMC).

In July 2011 the Veteran cancelled his Board hearing, which was scheduled to be held in August 2011.  

There are no records associated with the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he received emergency treatment at the Champlain Valley Physical Hospital (CVPH) on May 29, 2009, June 1, 2009, and June 2, 2009 for an infection and that a VA medical facility was not feasible available.  See statement dated in July 2011.  The Veteran explained that on May 29, 2009, he was shopping in Plattsburgh, NY where he became ill, and went to the VA medical facility there, however they refused to treat him since he was a patient of the VA medical facility in Malone, NY.  From the Plattsburgh facility he called the Malone facility and was informed that the doctor was leaving for the weekend and the next available appointment was the following Thursday.  He was advised to go to the local emergency room at CVPH.  CVPH advised him to see a private urologist, Dr. C.S.F., for follow-up treatment on June 2, 2009.  In the instant case, further development is necessary for the following reasons.  

First, in the July 2011 statement the Veteran asserted that he enclosed reports from CVPH and the private urologist, which do not appear in the file.  The April 2010 Statement of the Case also shows that the claim was denied in March 2010, however a copy of this decision is not currently in the file.  Thus all outstanding records need to be associated with the medical reimbursement file, to include the claims folder.  Second, it appears that the AOJ denied the Veteran's claim under 38 U.S.C.A. § 1725 for reimbursement of emergency services for a nonservice-connected disability, however in the April 2010 Statement of the Case regulations pertaining to 38 U.S.C.A. § 1728 were primarily provided and on remand the Veteran should be provided with all applicable laws and regulations.  See 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1. The VAMC should associate the Veteran's claims folder with his medical reimbursement file.  

2. Afterwards, the VAMC should contact the Veteran, and, with his assistance and authorization obtain any outstanding records, to include medical records and reports from Champlain Valley Physical Hospital for treatment received in May-June 2009 and reports from the private urologist, Dr. C.S.F. (which the Veteran claims he originally submitted in July 2011).  The VAMC must ensure that the Veteran's VA treatment records in the computerized patient records system are associated with the file along with his original claim for reimbursement and the initial March 2010 decision that denied this claim (there are three reprinted decisions in the file dated in June 2010).  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

3. The VAMC must document whether a VA medical facility was feasibly available on May 29, 2009, June 1, 2009, and June 2, 2009.  

4. Then, the VAMC must readjudicate the claim, to include consideration of all evidence received since the April 2010 Statement of the Case, and all applicable statutory and regulatory provisions including 38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002.  If the Veteran is found to be ineligible for reimbursement under either statute, the VAMC should clearly explain its decision with citation to the applicable statute and regulations.  If the claim remains denied, the VAMC should issue an appropriate Supplemental Statement of the Case, and afford the Veteran the opportunity to respond.  Then, it should return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




